Opinion issued December 22, 2016




                                       In The

                               Court of Appeals
                                       For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00958-CR
                            ———————————
                   IN RE GREGORY CARRAWAY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Gregory Carraway, proceeding pro se and incarcerated, has filed a

petition for a writ of mandamus seeking to compel the respondent trial judge to rule

on his pending pro se motion to set aside and vacate the judgment and sentence in

his underlying criminal proceeding.1




1
      The underlying case is The State of Texas v. Gregory Carraway, Cause No. 971663,
      in the 262nd District Court, Harris County, Texas, the Honorable Denise Bradley
      presiding.
       We deny the petition for a writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d).

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2